DETAILED ACTION

This action is responsive to the application filed on 12/12/2017.
Claims 1-17 are pending.
This application appears to have been filed with the original claims, specification, and drawings even though these elements were updated in the parent application to correct previously noted issues.   We have reverted to the original specification which contains the same errors.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawing Objections
The drawings are objected to for the following reasons:
in Fig. 21, two arrows, i.e., one pointing to “H” and another pointing to “W”, extend from the box representing step 768; however, there should only be one arrow; and
in Fig. 23, the arrow that points to “H” should point to “X” based on page 24, paragraph [00107] of the specification.  

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification Objections
The specification is objected to for the following reasons: 
the same reference number, i.e., reference number 80, is used throughout the specification for more than one item (in particular, reference number 80 is used for a utility company computer server (see page 4, paragraph [0010]), a utility computer server (see page 9, paragraph [0028]), a battery charge controller (see page 8, paragraph [0027]), and a battery controller (see page 8, paragraph [0027])); and
on page 13, paragraph [0046], the words “controls signal” should be “control signals”.

Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 that forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1-13, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ilic et al. (US2012/0083930) (hereinafter “Ilic”) in view of Orthlieb et al. (US2012/0046798) (hereinafter “Orthlieb”), Holmberg (EP2200142) (hereinafter “Holmberg”), and Breddan (US4489386) (hereinafter “Breddan”).

Ilic teaches a method for determining the amount of electrical power to purchase based on the power consumption characteristics of end user loads (Abstract).  

Regarding claim 1, Ilic teaches an electrical load management system for controlling at least first, second, third, fourth, fifth, and sixth electrical loads, comprising: 
a local power generator (page 5, paragraph [0051] and Fig. 2 teach a distributed power generator 22, which may be a photovoltaic system);
a first power meter that outputs a power signal indicating a power capacity of the local power generator, the power capacity corresponding to an amount of electrical power being output by the local power generator . . . (page 5, paragraph [0051] and Fig. 2 teach meters 24, 26 that may measure the voltage and current output by the distributed generator 22, and the voltage and current readings from meters 24, 26 may be transmitted to a processor 28 and provide information regarding the power generating capacity of the distributed generator); 
a load management computer operably coupled to the first power meter (Fig. 2 teaches that the processor 28 is coupled to meters 24, 26); and
the load management computer further determining whether the local power generator is outputting electrical power based on the power signal from the first power meter, and if not, then: (page 5, paragraph [0051] teaches voltage and current meters 24, 26 that continuously measure the voltage and current supplied by the distributed generator 22, and the voltage and current readings from the meters 24, 26 may be transmitted to an electrical processor 28, such as a microprocessor, which may inform other devices of the power generating capacity of the distributed generator 22).

Claims 1-17 are system claims that include contingent limitations, e.g., “and if not, then . . . ,” “and if so, then . . . ,” and “if . . . then . . .” As noted in MPEP § 2111.04, the claim scope is not limited by optional claim language, for example, the “and if not, then” wording at the end of the prior claim limitation, i.e., the load management computer further determining whether the local power generator is outputting electrical power based on the power signal from the first power meter, and if not, then . . . Accordingly, for this claim limitation, if the load management computer determines that the local power generator is outputting electrical power based on the power signal from the first power meter, then the remaining claim limitations in claim 1 need not be considered. However, even though the claim scope is not limited by such optional claim language, claims 1-17 will be interpreted as requiring the structure that performs the function should the condition(s) precedent occur in the following discussion (see MPEP§ 2111.04).

Ilic does not explicitly teach a main electrical service panel being electrically coupled to the local power generator and a utility company power grid; the load management computer determining that the first and second electrical loads each have a high load priority, the third and fourth electrical loads each have a medium load priority, and the fifth and sixth electrical loads each have a low load priority; the load management computer further determining a demand threshold associated with the utility company power grid, the demand threshold indicating a threshold amount of demanded power from the utility company power grid which when exceeded will result in a predetermined monetary charge; the load management computer further determining whether there is a load requirement in a predetermined time interval from a present time for the first, second, third, fourth, fifth, and sixth electrical loads, and if so, then: the load management computer further determining whether the predetermined time interval has an associated non-peak energy charge associated with the utility company power grid, and if so, then: the load management computer further determining whether a first total load request from the first, second, third, fourth, fifth, and sixth electrical loads will exceed the demand threshold, and if so, then: the load management computer further determining whether a second total load request from the first and second electrical loads having the high load priority and the third and fourth electrical loads having the medium load priority will exceed the demand threshold, and if not, then: the load management computer further commanding the first, second, third and fourth electrical loads to be energized for the predetermined time interval from the present time, and the fifth and sixth electrical loads to be de-energized.

Orthlieb teaches a system and method for shifting the power load for a power distribution network having multiple loads (Abstract). Orthlieb also teaches a main electrical service panel being electrically coupled to the local power generator and a utility company power grid (page 3, paragraph [0032] and Fig. 3 teach a consumer power distribution controller 304 that may be connected to consumer power generators, such as solar panels, and the power distribution grid 106); the load management computer further determining whether the predetermined time interval has an associated non-peak energy charge associated with the utility company power grid , and if so, then: (page 3, paragraph [0028] teaches peak and non-peak periods, and that electricity is dynamically priced such that electricity cost is higher during peak demand periods); and the load management computer further commanding the first, second, third and fourth electrical loads to be energized for the predetermined time interval from the present time, and the fifth and sixth electrical loads to be de-energized (page 2, paragraphs [0023] and [0024] and Fig.1 teach that while four power consumers 108a-d are depicted in Fig. 1, it should be understood that four or more power consumers may each be linked to the power distribution grid 106; and page 7, paragraphs [0057] and [0058] teach the controller turning off one or more appliance, this can be performed by the controller directly turning appliances off, or by configuring switches associated with a particular appliance to provide no power, that each appliance has a particular power priority associated with it, and a determination may be made to allow appliances with higher priorities to be powered). Orthlieb is from the same or similar field of endeavor as Ilic, i.e., electrical power systems; and thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to implement the teachings from Orthlieb into the teachings of Ilic to arrive at the invention as claimed. A person of ordinary skill in the art would have been motivated to combine the teachings from Orthlieb with the teachings of Ilic because electrical power consumers desire a means to avoid high electrical prices during peak demand time periods by knowing when to turn off some of their load without having to monitor their use, as suggested by Orthlieb (page 1, paragraph [0011]).

Holmberg teaches a method and arrangement for limiting the electrical power required by multiple prioritized electric loads (Abstract). Holmberg also teaches the load management computer determining that the first and second electrical loads each have a high load priority, the third and fourth electrical loads each have a medium load priority, and the fifth and sixth electrical loads each have a low load priority (page 2, paragraph [0008], page 3, paragraphs [0011]-[0013], and Fig. 5 teach a system that may comprise any number of loads, each load has a priority level, two or more loads may also have the same priority level or all of the loads may have different priority levels, the priority levels may be set by an operator or automatically configured by the system according to some predetermined scheme or set of rules, and throughout the repeated iteration of three phases 203, 204, and 205 in Fig. 5, the total electric power required by loads of each of the three priority levels is compared to a predetermined threshold; and page 4, paragraph [0017] and page 5, paragraph [0020] teach a control unit that receives the priority level of each load); and the load management computer further determining whether a first total load request from the first, second, third, fourth, fifth, and sixth electrical loads will exceed the demand threshold, and if so, then: the load management computer further determining whether a second total load request from the first and second electrical loads having the high load priority and the third and fourth electrical loads having the medium load priority will exceed the demand threshold, and if not, then: (page 2, paragraphs [0008] and [0009], page 3, paragraphs [0011]-[0013], and Fig. 5 teach a system that may comprise any number of loads, each load has a priority level, two or more loads may also have the same priority level or all of the loads may have different priority levels, the priority levels may be set by an operator or automatically configured by the system according to some predetermined scheme or set of rules, throughout the repeated iteration of three phases 203, 204, and 205 in Fig. 5, the total electric power required by loads of each of the three priority levels is compared to a predetermined threshold, and reducing the electrical power required by the loads in a priority-level-wise manner by first reducing the electric power required by the load(s) of the lowest priority, and then, proceeding, one priority level at a time, towards the highest priority level and each time reducing the power required by the load(s) of the priority level in turn until the monitored total electric power does not exceed a predetermined threshold value; and page 4, paragraph [0017] and page 5, paragraph [0020] teach a control unit that receives the priority level of each load and determines whether to reduce the power to the load). Holmberg is from the same or similar field of endeavor as the combination of Ilic and Orthlieb, i.e., electrical power systems; and thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to implement the teachings from Holmberg into the combined teachings of Ilic and Orthlieb to arrive at the invention as claimed. A person of ordinary skill in the art would have been motivated to combine the teachings from Holmberg with the combined teachings of Ilic and Orthlieb because sometimes the available maximum power from a power source for electrical power systems that include multiple loads is limited in comparison to the total electric power required by all of the loads, as suggested by Holmberg (page 2, paragraph [0003]).

	Breddan teaches a control system for determining when loads are to be disabled to prevent resource consumption from exceeding a predetermined threshold (Abstract). Breddan also teaches the load management computer further determining a demand threshold associated with the utility company power grid, the demand threshold indicating a threshold amount of demanded power from the utility company power grid which when exceeded will result in a predetermined monetary charge (column 3, lines 22-41 teach utility companies imposing severe economic penalties on excessive loads caused by customers, and that a demand threshold is set to avoid these costs; column 4, lines 13-24 and Fig. 2 teach a system consumption monitor 101 that is implemented using a computer; and column 8, lines 11-14 teach the system consumption monitor 101 computing permitted consumption based on the demand threshold); and the load management computer further determining whether there is a load requirement in a predetermined time interval from a present time for the first, second, third, fourth, fifth, and sixth electrical loads, and if so, then: (column 2, lines 4-8 and Fig. 1 teach a system having a plurality of devices or loads (L1-Lk); and column 4, lines 13-24, column 9, lines 27-48, and Fig. 2 teach the system consumption monitor 101, which can be implemented using a computer, performing future load predictions on a time-wise basis such that loads are activated at a certain time). Accordingly, Breddan teaches a plurality of loads up to an undefined integer number k, which includes the number six. Breddan is from the same or similar field of endeavor as the combination of Ilic, Orthlieb, and Holmberg, i.e., electrical power systems; and thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to implement the teachings from Breddan into the combined teachings of Ilic, Orthlieb, and Holmberg to arrive at the invention as claimed. A person of ordinary skill in the art would have been motivated to combine the teachings from Breddan with the combined teachings of Ilic, Orthlieb, and Holmberg because, in an effort to promote operating efficiency, control systems should estimate the minimum amount of load that should be shed to prevent exceeding a power demand threshold, as suggested by Breddan (column 1, lines 39-45).

Regarding claim 2, the combination of Ilic, Orthlieb, Holmberg, and Breddan teach the limitations as described in claim 1 above, and Orthlieb further teaches the load management computer further determining whether the fifth electrical load having the low load priority can be energized concurrently with first, second, third and fourth electrical loads without exceeding the demand threshold; and if so, then: the load management computer further commanding the fifth electrical load to be energized for the predetermined time interval from the present time (page 5, paragraphs [0043] and [0046] teach a consumer power distribution controller 600 that includes a processor 602 that may provide instructions to a hardware interface unit 606 that may be configured to communicate with switches 406-410; page 6, paragraph [0056] teaches that by appropriately configuring switches 406-410, all, some, or none of the appliances 306-310 may be powered, and the determination of exactly which appliances should be powered may be based on if a power usage threshold has been exceeded or if a request from a utility to reduce power usage below a certain threshold was received; page 4, paragraph [0040] teaches that instructions may be provided to individual elements, for example, the appliances may be turned on or off, and switches may be instructed to switch to provide power to appliances; page 7, paragraph [0057] teaches the controller turning off one or more appliance, this can be performed by the controller directly turning appliances off, or by configuring switches associated with a particular appliance to provide no power; and page 7, paragraph [0058] teaches that each appliance has a particular power priority associated with it, and a determination may be made to allow appliances with higher priorities to be powered).

Regarding claim 3, the combination of Ilic, Orthlieb, Holmberg, and Breddan teach the limitations as described in claim 2 above, and Ilic further teaches if the fifth electrical load having the low load priority cannot be energized concurrently with first, second, third, and fourth electrical loads without exceeding the demand threshold; then: the load management computer further determining whether the fifth and sixth electrical loads can be rescheduled for energization at a rescheduled time interval after the predetermined time interval from the present time; and if so, then: the load management computer further rescheduling the energization of the fifth and sixth electrical loads at the rescheduled time interval (page 2, paragraphs [0019] and [0020] teach the electrical consumption of devices may be adjusted to more closely match an amount of electricity that is available, and the re-scheduling of the timing of the loads to reduce the peak demand).

Regarding claim 4, the combination of Ilic, Orthlieb, Holmberg, and Breddan teach the limitations as described in claim 1 above, and Orthlieb further teaches if the second total load request from the first and second electrical loads having the high load priority and the third and fourth electrical loads having the medium load priority will exceed the demand threshold, then: the load management computer further determining whether a third total load request from the first and second electrical loads having the high load priority will exceed the demand threshold, and if not, then: the load management computer further commanding the first and second electrical loads having the high load priority to be energized for the predetermined time interval from the present time (page 5, paragraphs [0043] and [0046] teach a consumer power distribution controller 600 that includes a processor 602 that may provide instructions to a hardware interface unit 606 that may be configured to communicate with switches 406-410; page 6, paragraph [0056] teaches that by appropriately configuring switches 406-410, all, some, or none of the appliances 306-310 may be powered, and the determination of exactly which appliances should be powered may be based on if a power usage threshold has been exceeded or if a request from a utility to reduce power usage below a certain threshold was received; page 4, paragraph [0040] teaches that instructions may be provided to individual elements, for example, the appliances may be turned on or off, and switches may be instructed to switch to provide power to appliances; page 7, paragraph [0057] teaches the controller turning off one or more appliance, this can be performed by the controller directly turning appliances off, or by configuring switches associated with a particular appliance to provide no power; and page 7, paragraph [0058] teaches that each appliance has a particular power priority associated with it, and a determination may be made to allow appliances with higher priorities to be powered).

Regarding claim 5, the combination of Ilic, Orthlieb, Holmberg, and Breddan teach the limitations as described in claim 4 above, and Orthlieb further teaches the load management computer further determining whether the third electrical load having the medium load priority can be energized concurrently with first and second electrical loads without exceeding the demand threshold; and if so, then: the load management computer further commanding the third electrical load to be energized for the predetermined time interval from the present time (page 5, paragraphs [0043] and [0046] teach a consumer power distribution controller 600 that includes a processor 602 that may provide instructions to a hardware interface unit 606 that may be configured to communicate with switches 406-410; page 6, paragraph [0056] teaches that by appropriately configuring switches 406-410, all, some, or none of the appliances 306-310 may be powered, and the determination of exactly which appliances should be powered may be based on if a power usage threshold has been exceeded or if a request from a utility to reduce power usage below a certain threshold was received; page 4, paragraph [0040] teaches that instructions may be provided to individual elements, for example, the appliances may be turned on or off, and switches may be instructed to switch to provide power to appliances; page 7, paragraph [0057] teaches the controller turning off one or more appliance, this can be performed by the controller directly turning appliances off, or by configuring switches associated with a particular appliance to provide no power; and page 7, paragraph [0058] teaches that each appliance has a particular power priority associated with it, and a determination may be made to allow appliances with higher priorities to be powered).

Regarding claim 6, the combination of Ilic, Orthlieb, Holmberg, and Breddan teach the limitations as described in claim 5 above, and Ilic further teaches if the third electrical load having the medium load priority cannot be energized concurrently with the first and second electrical loads without exceeding the demand threshold; then: the load management computer further determining whether the third, fourth, fifth, and sixth electrical loads can be rescheduled for energization at a rescheduled time interval after the predetermined time interval from the present time; and if so, then: the load management computer further rescheduling the energization of the third, fourth, fifth, and sixth electrical loads at the rescheduled time interval (page 2, paragraphs [0019] and [0020] teach the electrical consumption of devices may be adjusted to more closely match an amount of electricity that is available, and the re-scheduling of the timing of the loads to reduce the peak demand).

Regarding claim 7, the combination of Ilic, Orthlieb, Holmberg, and Breddan teach the limitations as described in claim 4 above, and Orthlieb further teaches if the third total load request from the first and second electrical loads having the high load priority will exceed the demand threshold, then: the load management computer further determining whether the first electrical load can be energized without exceeding the demand threshold; and if so, then: the load management computer further commanding the first electrical load to be energized for the predetermined time interval from the present time (page 5, paragraphs [0043] and [0046] teach a consumer power distribution controller 600 that includes a processor 602 that may provide instructions to a hardware interface unit 606 that may be configured to communicate with switches 406-410; page 6, paragraph [0056] teaches that by appropriately configuring switches 406-410, all, some, or none of the appliances 306-310 may be powered, and the determination of exactly which appliances should be powered may be based on if a power usage threshold has been exceeded or if a request from a utility to reduce power usage below a certain threshold was received; page 4, paragraph [0040] teaches that instructions may be provided to individual elements, for example, the appliances may be turned on or off, and switches may be instructed to switch to provide power to appliances; page 7, paragraph [0057] teaches the controller turning off one or more appliance, this can be performed by the controller directly turning appliances off, or by configuring switches associated with a particular appliance to provide no power; and page 7, paragraph [0058] teaches that each appliance has a particular power priority associated with it, and a determination may be made to allow appliances with higher priorities to be powered).

Regarding claim 8, the combination of Ilic, Orthlieb, Holmberg, and Breddan teach the limitations as described in claim 7 above, and Ilic further teaches if the first electrical load will exceed the demand threshold if energized, then: the load management computer further determining whether the first electrical load can be rescheduled for energization at a rescheduled time interval after the predetermined time interval from the present time; and if so, then: the load management computer further rescheduling the energization of the first electrical load at the rescheduled time interval (page 2, paragraphs [0019] and [0020] teach the electrical consumption of devices may be adjusted to more closely match an amount of electricity that is available, and the re-scheduling of the timing of the loads to reduce the peak demand).

Regarding claim 9, the combination of Ilic, Orthlieb, Holmberg, and Breddan teach the limitations as described in claim 1 above, and Orthlieb further teaches if the first total load request from the first, second, third, fourth, fifth, and sixth electrical loads will not exceed the demand threshold, then: the load management computer further commanding the first, second, third, fourth, fifth, and sixth electrical loads to be energized for the predetermined time interval from the present time (page 5, paragraphs [0043] and [0046] teach a consumer power distribution controller 600 that includes a processor 602 that may provide instructions to a hardware interface unit 606 that may be configured to communicate with switches 406-410; page 6, paragraph [0056] teaches that by appropriately configuring switches 406-410, all, some, or none of the appliances 306-310 may be powered, and the determination of exactly which appliances should be powered may be based on if a power usage threshold has been exceeded or if a request from a utility to reduce power usage below a certain threshold was received; page 4, paragraph [0040] teaches that instructions may be provided to individual elements, for example, the appliances may be turned on or off, and switches may be instructed to switch to provide power to appliances; page 7, paragraph [0057] teaches the controller turning off one or more appliance, this can be performed by the controller directly turning appliances off, or by configuring switches associated with a particular appliance to provide no power; and page 7, paragraph [0058] teaches that each appliance has a particular power priority associated with it, and a determination may be made to allow appliances with higher priorities to be powered).

Regarding claim 10, the combination of Ilic, Orthlieb, Holmberg, and Breddan teach the limitations as described in claim 1 above, and Orthlieb further teaches a first controllable power switch being electrically coupled between the main electrical service panel and the first electrical load; a second controllable power switch being electrically coupled between the main electrical service panel and the second electrical load (page 4, paragraph [0034] and Figs. 4 and 5 teach switches 406-410 that control the flow of power to each of the appliances and are coupled between a conversion system 404 and the appliances 306-310, and the switches may be configured to control the flow of power to a particular appliance); the load management computer further generating a first control signal to induce the first controllable power switch to transition to a closed operational state when the first electrical load is to be energized; and the load management computer further generating a second control signal to induce the second controllable power switch to transition to the closed operational state when the second electrical load is to be energized (page 5, paragraphs [0043] and [0046] teach a consumer power distribution controller 600 that includes a processor 602 that may provide instructions to a hardware interface unit 606 that may be configured to communicate with the switches 406-410; page 6, paragraph [0056] teaches by appropriately configuring switches 406-410, all, some, or none of the appliances 306-310 may be powered; page 4, paragraph [0040] teaches that instructions may be provided to individual elements, for example, the appliances may be turned on or off, and switches may be instructed to switch to provide power to appliances; and page 7, paragraph [0057] teaches the controller turning off one or more appliances, this can be performed by the controller directly turning appliances off, or by configuring switches associated with a particular appliance to provide no power).

Regarding claims 11 and 12, the claim limitations therein have substantially the same scope as claim 10 with the distinction being the specific combination of controllable power switch and control signal for each load. Therefore, claims 11 and 12 are rejected for at least the same reason as claim 10.

Regarding claim 13, the combination of Ilic, Orthlieb, Holmberg, and Breddan teach the limitations as described in claim 1 above, and Orthlieb further teaches wherein the local power generator includes a solar panel assembly that is electrically coupled to an AC-DC voltage converter (pages 3 and 4, paragraph [0032] and [0033] teach that consumer power generators, such as solar panels, may be connected to the consumer power distribution controller 304, and a power conversion system 404 that converts DC electricity into AC electricity, and may include an inverter for performing DC-AC conversion).

Regarding claims 15 and 16, the limitations therein have substantially the same scope as claims 1 and 13, respectively, with the distinction merely being the number of loads in the independent claims. Therefore, claims 15 and 16 are rejected for at least the same reason as claims 1 and 13, respectively.  

Claims 14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ilic, Orthlieb, Holmberg, and Breddan, and further in view of Boss et al. (US2011/0320828) (hereinafter “Boss”).
Regarding claim 14, the combination of Ilic, Orthlieb, Holmberg, and Breddan teach the limitations as described in claim 1 above; however, the combination of Ilic, Orthlieb, Holmberg, and Breddan does not explicitly teach the load management computer determines that the first and second electrical loads each have the high load priority by accessing first and second records, respectively, in a table stored in a memory device; the load management computer determines that the third and fourth electrical loads each have the medium load priority by accessing third and fourth records, respectively, in the table stored in the memory device; and the load management computer determines that the fifth and sixth electrical loads each have the low load priority by accessing fifth and sixth records, respectively, in the table stored in the memory device.   

	Boss teaches a system for managing power consumption for a plurality of devices (Abstract). Boss also teaches the load management computer determines that the first and second electrical loads each have the high load priority by accessing first and second records, respectively, in a table stored in a memory device; the load management computer determines that the third and fourth electrical loads each have the medium load priority by accessing third and fourth records, respectively, in the table stored in the memory device; and the load management computer determines that the fifth and sixth electrical loads each have the low load priority by accessing fifth and sixth records, respectively, in the table stored in the memory device (page 3, paragraph [0028] teaches a power allocation controller 10 that is connected to a database 22B that may include a look up table to determine charging priorities for each device 102a-102n; and page 6, paragraph [0081] states that the power allocation controller can look up the power consumption requirements of the devices in the look up table). Accordingly, Boss teaches devices 102a-102n, i.e., fourteen devices. Boss is from the same or similar field of endeavor as the combination of Ilic, Orthlieb, Holmberg, and Breddan, i.e., electrical power systems; and thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to implement the teaching from Boss into the combined teachings of Ilic, Orthlieb, Holmberg, and Breddan to arrive at the invention as claimed. A person of ordinary skill in the art would have been motivated to combine the teachings from Boss with the combined teachings of Ilic, Orthlieb, Holmberg, and Breddan because power management systems can consider the timing and priority of charging users’ devices, as suggested by Boss (page 1, paragraph [0014]).

	Regarding claim 17, the limitations therein have substantially the same scope as claim 14, with the distinction merely being the number of loads. Therefore, claim 17 is rejected for at least the same reason as claim 14.  

Conclusion
This is a continuation of applicant's earlier Application No. 15/838,640.  All claims are drawn to the same invention claimed in the earlier application and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the earlier application.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action in this case.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no, however, event will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D MASINICK whose telephone number is (571)272-3746. The examiner can normally be reached M-Th, 8-6, F, 8-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio del Mar Perez-Velez can be reached on (571)270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL D MASINICK/Primary Examiner, Art Unit 2117